DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the axis label for the X-axis and Y-axis in the graphic representation of FIGS.5-8 is missing.  It is not clear what the numbers in the X-axis and Y-axis represent. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Objections
Claims 1, 19 and 22 are objected to because of the following informalities:  
Claim 1, lines 4 and 7, the term “the response frequency” should be corrected to –the RF response signal--.
Claim 19, line 2: the term “a vehicle computer, relay, or sensor” should be corrected to –a vehicle computer, a relay, or a sensor--.
Claim 22, lines 3-4: the term “the vehicle computer, relay, or sensor” should be corrected to –the vehicle computer, the relay, or the sensor--.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 10 and 18: Claim limitation “the processing device configured to cause the RF transceiver to transmit…and to receive/monitor/cancel/extract”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “to cause/receive/monitor/cancel/extract” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “device”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 10 and 18: “the processing device” refers to the specification [0081]: the exemplary computer system 1000 in this embodiment includes a processing device 1002 or processor…Therefore, the processing device is considered an equivalent of a processor .
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11-12 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6: the term “the equalizing the gyroscope” in line 1 lacks proper antecedent basis. Further, the phrase “wherein the equalizing the gyroscope signal path” renders the scope indefinite. Claim 6 depends on claim 2, and claims 1 and 2 do not recite equalizing the gyroscope. 
Claim 11 recites “an RF receive signal”. Claim 11 depends on claim 10, hence it is not clear of the link between the term “an RF receive signal” and the “response signal” or “the RF signal” that is received from the RF transceiver. For examination purpose, it is interpreted such that the RF receive signal received from the RF transceiver is amplified.
Claim 13 recites “a distortion to the motion signal matched to a receive path”. It is not clear what is matched to a receive path. For examination purpose, it is interpreted that the distortion is matched to a receive path. 
Claim 14 recites “the distortion to the motion signal matched to the distortion of an analog front”. Both distortion terms lack proper antecedent basis. Note that claim 13 recites “a distortion to the motion signal matched to a receive path”. There is no recitation of a distortion matched to the distortion of an analog front. There is no recitation of a “distortion of an analog front” in claim 13 either. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Jarchi, as applied to claim 1, further in view of Stempora et al., US 2015/0025917 A1, hereinafter Stempora.

Claim 1. Chin teaches in FIGS. 1, 3, 4 and [0001] a method for detecting heart rate of a subject under test in exposure to transit-induced vibration ([0001]: real-time emotional and/or physiological qualitative analysis; and [0008]: FIG.4 illustrates an exemplary computer device 400 that may employ the apparatus and/or methods described herein), the method comprising: 
transmitting a radio frequency (RF) signal toward the subject under test; receiving a response signal from an RF receive signal path, the response signal comprising a reflection of the RF signal ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status); 
receiving a motion signal ([0100]: Example 1 may be a system in which a first environment including one or more sensor to monitor a person associated with a second environment substantially-local to the first environment…the sensor to perform a selected one or more of record of the person: motion…; the analytics tool to perform…a selected one or more of: determine a motion of the person).

Chin teaches a gyroscope as one of the sensors comprised in the system a gyroscope signal path ([0045]: a gyroscope), and detecting a cardiac signal of the subject under test ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status). Yet Chin does not explicitly teach that the motion signal is received from a gyroscope signal path. Chin further does not teach cancelling a vibration component of the response signal using the motion signal to produce a corrected response signal; and extracting a cardiac signal of the subject under test from the corrected response signal.  
However, in an analogous electromagnetic (EM) signal based heart rate sensing field of endeavor, Jarchi teaches:
receiving a motion signal from a gyroscope signal path (FIG.5: Shimmer 3 unit used for recording the PPG, low-noise acceleration, wide-range acceleration, and gyroscope data. (Top) the PPG sensor is glued to the main Shimmer unit to give a rigid connection and allow the motion recorded by the main Shimmer unit to accurately record the movement of the PPG sensor; and p.10, Appendix: a key benefit of the new database is that it includes both accelerometer and gyroscope measurements of motion recorded from the wrist); 
cancelling a vibration component of the response signal using the motion signal to produce a corrected response signal; and extracting a cardiac signal of the subject under test from the corrected response signal (p.9, ¶-3: NaNs have been added in to the end of each signal to equalize the length; Table 3: the Actiwave has more samples and the Shimmer data is padded with NaNs at the end of record to equalize the lengths; and p.11, ¶-2: the adaptive filtering objective is to adaptively estimate a motion-free PPG signal by suppressing the signal components measured by the accelerometers and gyroscopes).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin employ such features associated with receiving a motion signal from a gyroscope signal path; cancelling a vibration component of the response signal using the motion signal to produce a corrected response signal; and extracting a cardiac signal of the subject under test from the corrected response signal as taught in Jarchi for the advantage of “the inclusion of gyroscopic information allows, for the first time, separation of acceleration due to gravity and acceleration due to true motion of the sensor. The improved motion information provided could assist in the development of algorithms with better PPG motion artifact removal performance”, suggested in Jarchi, p.1, Abstract.

In regard to the condition of the subject under test to be in exposure to transit-induced vibration, neither Chin nor Jarchi teaches such a feature.
However, in an analogous EM signal based heart rate sensing field of endeavor, Stempora teaches that the subject under test is operating a vehicle when the sensing is performed, hence in exposure to transit-induced vibration: [0075]: One or more sensors may also…identify information for the individual operating the automobile; and [0123]: the movement isolation algorithm removes contextual noise such as vehicle vibrations.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin and Jarchi combined employ such a feature associated with “the subject under test to be in exposure to transit-induced vibration” as taught in Stempora for the advantage of determining a level or risk associated with an individual for a particular situation such that when the subject is in a vehicle, suggested in Stempora, [0004].

Claim 2. Chin and Jarchi teaches all the limitations of claim 1 including performing the transmission and receiving of the RF signal on the subject under test, and the receiving f the motion signal from the gyroscope signal path (Chin: [0019], [0100], and [0045], and Jarchi: Abstract, FIG.5, Table 3, p.9, ¶-3, p.10, Appendix, and p.11, ¶-2).
Chin further teaches that the sensing system may include moving vehicles ([0076]: Other example groups of IoT devices may include…moving vehicles). Yet neither Chin nor Jarchi explicitly teaches that the subject undertest is in a vehicle, the RF transmitter and receiver and the gyroscope are vehicle-mounted.
However, in an analogous EM signal based heart rate sensing field of endeavor, Stempora teaches that the transmitter and the receiver for the heart rate sensing signals, and the gyroscope are vehicle-mounted, and the subject under test is in the vehicle: [0084]: the portable device and/or vehicle comprises one or more sensors selected from…gyroscope (such as a 3D gyroscope)…, motion sensor (including 9 axis motion sensor with 3 axis accelerometer, gyroscope, and compass; [0095]: the portable device, vehicle, or an accessory or add-on in communication with the portable device or vehicle, comprises a pulse monito or heart rate monitor…The pulse monito or heart rate monitor is attached to or built-into the steering wheel of a vehicle. In another embodiment, a portable device, eyewear, headwear, head-mounted display, wrist wear, or other wearable device comprises the pulse monitor or heart rate monitor; and [0251]: FIG.1: a vehicle operation performance analysis system 140 for a vehicle operator 127 operating a portable device 103 while operating a vehicle…a sensor 100 of a vehicle 101 can provide vehicle movement information 105).
Hence, when Chin, Jarchi and Stempora are combined, it teaches that the subject under test is in a vehicle, the transmitting of the RF signal is performed with a vehicle-mounted RF transmitter, the receiving of the response signal is performed with a vehicle-mounted RF receiver, and the receiving of the motion signal from the gyroscope signal path is performed with a vehicle-mounted gyroscope element.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin and Jarchi combined employ such features associated with the transmitter and the receiver for the heart rate sensing signals, and the gyroscope being vehicle-mounted, and the subject under test being in the vehicle as taught in Stempora for the advantage of determining a level or risk associated with an individual for a particular situation such that when the subject is in a vehicle, suggested in Stempora, [0004].

Claim 3. Chin and Jarchi teaches all the limitations of claim 1 including performing the transmission and receiving of the RF signal on the subject under test, and the receiving f the motion signal from the gyroscope signal path (Chin: [0019], [0100] and [0045], and Jarchi: Abstract, FIG.5, Table 3, p.9, ¶-3, p.10, Appendix, and p.11, ¶-2).
Neither Chin nor Jarchi explicitly teaches that the subject under test is not in a vehicle; the RF transmitter and receiver and the gyroscope are held by the subject, worn by the subject, or placed proximate to the subject.
However, in an analogous EM signal based heart rate sensing field of endeavor, Stempora teaches that the transmitter and the receiver for the heart rate sensing signals, and the gyroscope are held by the subject, worn by the subject, or placed proximate to the subject, and the subject under test is not in the vehicle: [0084]: the portable device and/or vehicle comprises one or more sensors selected from…gyroscope (such as a 3D gyroscope)…, motion sensor (including 9 axis motion sensor with 3 axis accelerometer, gyroscope, and compass; [0095]: the portable device, vehicle, or an accessory or add-on in communication with the portable device or vehicle, comprises a pulse monito or heart rate monitor…The pulse monito or heart rate monito is attached to or built-into the steering wheel of a vehicle. In another embodiment, a portable device, eyewear, headwear, head-mounted display, wrist wear, or other wearable device comprises the pulse monitor or heart rate monitor; and [0251]: FIG.1: a vehicle operation performance analysis system 140 for a vehicle operator 127 operating a portable device 103 while operating a vehicle…the portable device sensor information 125 can include movement information 104).
Since the signal transmitter and receiver, and the gyroscope are all in the portable device, the portable device would be capable of transmitting and receiving sensing signals and receiving the motion data from the gyroscope when the subject under test is not in the vehicle (i.e., holding the portable device while being off the vehicle). Hence, when Chin, Jarchi and Stempora are combined, it teaches that the subject under test is not in a vehicle, and the transmitter and the receiver for the heart rate sensing signals, and the gyroscope are held by the subject, worn by the subject, or placed proximate to the subject.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin and Jarchi combined employ such features associated with the transmitter and the receiver for the heart rate sensing signals, and the gyroscope being held by the subject, worn by the subject, or placed proximate to the subject, and the subject under test being not in the vehicle as taught in Stempora for the advantage of determining a level or risk associated with an individual for a particular situation such that when the subject is not in a vehicle, suggested in Stempora, [0004].

Claims 4 and 5. Chin, Jarchi and Stempora combined teaches all the limitations of claim 1, including the gyroscope signal path and the RF receive signal path (Chin: [0019], [0100] and [0045], and Jarchi: Abstract, FIG.5, Table 3, p.10, Appendix).
Chin does not teach equalizing the gyroscope signal path to the RF receive signal path.  
However, in an analogous electromagnetic (EM) signal based heart rate sensing field of endeavor, Jarchi teaches
equalizing the gyroscope signal path to the RF receive signal path, and the equalizing the gyroscope signal path is provided by an adaptive equalizer (p.9, ¶-3: NaNs have been added in to the end of each signal to equalize the length; Table 3: the Actiwave has more samples and the Shimmer data is padded with NaNs at the end of record to equalize the lengths; and p.11, ¶-2: the adaptive filtering objective is to adaptively estimate a motion-free PPG signal by suppressing the signal components measured by the accelerometers and gyroscopes; and p.6, ¶-1: PPG and motion data were recorded using a Shimmer 3 GSR+ unit (Shimmer sensing, Dublin, Ireland). This contains a gyroscope, a low-noise accelerometer and a wide-range accelerometer integrated into a single package).
The Shimmer 3 GSR unit with NaNs is consider the adaptive equalizer that equalize the length of the Shimmer data (i.e., the gyroscope signal path as claimed).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin employ such features associated with equalizing the gyroscope signal path to the RF receive signal path, and the equalizing the gyroscope signal path being provided by an adaptive equalizer as taught in Jarchi for the advantage of “the inclusion of gyroscopic information allows, for the first time, separation of acceleration due to gravity and acceleration due to true motion of the sensor. The improved motion information provided could assist in the development of algorithms with better PPG motion artifact removal performance”, suggested in Jarchi, p.1, Abstract.

 Claim 18, Chin teaches in FIGS. 1, 3, 4, [0001] and [0019] a heart rate detection system ([0001]: real-time emotional and/or physiological qualitative analysis; and [0008]: FIG.4 illustrates an exemplary computer device 400 that may employ the apparatus and/or methods described herein; and), comprising:
the RF sensor ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status) comprising  
a substrate (400, 406) ([0044]: a computer device 400 that may employ apparatus and/or methods described herein…computer device 400 may include printed circuit board (PCB) 406)); 
an RF transceiver mounted to the substrate (106 and 302) ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi); 
a gyroscope mounted to the substrate ([0045]: computer device 400 may include other components that may or may not be physically and electrically coupled to the PCB 406. These other components include…a gyroscope (not shown)); and 
a processing device coupled to the RF transceiver and the gyroscope ([0044]: computer device 400 may include a number of components, such as one or more processor(s) 402; and [0046]: the one or more processor(s) 402…may include associated firmware storing programming instructions…to practice all or selected aspects of the methods described herein), the processing device configured to: 
cause the RF transceiver to transmit an RF signal toward a subject under test; receive a response signal comprising a reflection of the RF signal from the RF transceiver ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status); 
monitor a motion signal from the gyroscope ([0100]: Example 1 may be a system in which a first environment including one or more sensor to monitor a person associated with a second environment substantially-local to the first environment…the sensor to perform a selected one or more of record of the person: motion…; the analytics tool to perform…a selected one or more of: determine a motion of the person).
Chin teaches a gyroscope as one of the sensors comprised in the system a gyroscope signal path ([0045]: a gyroscope), and detecting a cardiac signal of the subject under test ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status). Yet Chin does not explicitly teach that the motion signal is received from a gyroscope signal path. Chin further does not teach cancelling a vibration component of the response signal using the motion signal to produce a corrected response signal; and extracting a cardiac signal of the subject under test from the corrected response signal.  
However, in an analogous electromagnetic (EM) signal based heart rate sensing field of endeavor, Jarchi teaches:
receiving a motion signal from a gyroscope signal path (FIG.5: Shimmer 3 unit used for recording the PPG, low-noise acceleration, wide-range acceleration, and gyroscope data. (Top) the PPG sensor is glued to the main Shimmer unit to give a rigid connection and allow the motion recorded by the main Shimmer unit to accurately record the movement of the PPG sensor; and p.10, Appendix: a key benefit of the new database is that it includes both accelerometer and gyroscope measurements of motion recorded from the wrist); 
cancel a vibration component of the response signal using the motion signal from the gyroscope to produce a corrected response signal; and extract a cardiac signal of the subject under test from the corrected response signal (p.9, ¶-3: NaNs have been added in to the end of each signal to equalize the length; Table 3: the Actiwave has more samples and the Shimmer data is padded with NaNs at the end of record to equalize the lengths; and p.11, ¶-2: the adaptive filtering objective is to adaptively estimate a motion-free PPG signal by suppressing the signal components measured by the accelerometers and gyroscopes).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin employ such features associated with receiving a motion signal from a gyroscope signal path; cancelling a vibration component of the response signal using the motion signal to produce a corrected response signal; and extracting a cardiac signal of the subject under test from the corrected response signal as taught in Jarchi for the advantage of “the inclusion of gyroscopic information allows, for the first time, separation of acceleration due to gravity and acceleration due to true motion of the sensor. The improved motion information provided could assist in the development of algorithms with better PPG motion artifact removal performance”, suggested in Jarchi, p.1, Abstract.

Neither Chin nor Jarchi teaches that the system comprises a vehicle comprising a seat; and a radio frequency (RF) sensor coupled to the seat.
However, in an analogous EM signal based heart rate sensing field of endeavor, Stempora teaches that
 the system comprises a vehicle comprising a seat; and a radio frequency (RF) sensor coupled to the seat ([0095]: the portable device, vehicle, or an accessory or add-on in communication with the portable device or vehicle, comprises a pulse monito or heart rate monitor…The pulse monito or heart rate monitor is attached to or built-into the steering wheel of a vehicle).
A conventional vehicle comprises a seat.
In regard to the RF sensor being specifically coupled to the seat, since all the components in a vehicle are coupled together, Stempora’s teaching of the RF sensor being attached to or built into the steering wheel is considered that the RF sensor is coupled to the seat of the vehicle as well. In addition, the specific location of the RF sensor does not alter the function of the RF sensor as long as it proximate to the subject within a reasonable distance. Hence, whether it is attached to the steering wheel or to the seat is considered a design choice depending on the manufacture design of the vehicle.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin and Jarchi combined employ such features associated with the transmitter and the receiver for the heart rate sensing signals, and the gyroscope being vehicle-mounted, and the subject under test being in the vehicle as taught in Stempora for the advantage of determining a level or risk associated with an individual for a particular situation such that when the subject is seated in a vehicle, suggested in Stempora, [0004].

Claim 19. Chin, Jarchi and Stempora combined teaches all the limitations of claim 18.
Neither Chin nor Jarchi teaches that the heart rate detection system further comprising a network interface device configured to couple to a vehicle computer, relay, or sensor.  
However, However, in an analogous EM signal based heart rate sensing field of endeavor, Stempora teaches 
a network interface device configured to couple to a vehicle computer, relay, or sensor ([0079]: the portable device, wearable device, vehicle or craft, building, structure, or computing device operatively connected to a network directly or indirectly communicates to the individual, a second device).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin and Jarchi combined employ such a feature associated with a network interface device configured to couple to a vehicle computer, relay, or sensor as taught in Stempora for the advantage of providing proper channels for determining a level or risk associated with an individual, suggested in Stempora, [0004].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al., US 2019/0043064 A1, hereinafter Chin in view of Jarchi et al., “Description of a database containing wrist PPG signals recorded during physical exercise with both accelerometer and gyroscope measures of motion”, Data, 2017, 2, 1, pp.1-13, hereinafter Jarchi.

Claim 10. Chin teaches in FIGS.1, 3 and 4 and [0019] a radio frequency (RF) sensor ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status), comprising: 
a substrate (400, 406) ([0044]: a computer device 400 that may employ apparatus and/or methods described herein…computer device 400 may include printed circuit board (PCB) 406)); 
an RF transceiver mounted to the substrate (106 and 302) ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi); 
a gyroscope mounted to the substrate ([0045]: computer device 400 may include other components that may or may not be physically and electrically coupled to the PCB 406. These other components include…a gyroscope (not shown)); and 
a processing device coupled to the RF transceiver and the gyroscope ([0044]: computer device 400 may include a number of components, such as one or more processor(s) 402; and [0046]: the one or more processor(s) 402…may include associated firmware storing programming instructions…to practice all or selected aspects of the methods described herein), the processing device configured to: 
cause the RF transceiver to transmit an RF signal toward a subject under test; receive a response signal comprising a reflection of the RF signal from the RF transceiver ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status); 
monitor a motion signal from the gyroscope ([0100]: Example 1 may be a system in which a first environment including one or more sensor to monitor a person associated with a second environment substantially-local to the first environment…the sensor to perform a selected one or more of record of the person: motion…; the analytics tool to perform…a selected one or more of: determine a motion of the person).
Chin teaches a gyroscope as one of the sensors comprised in the system a gyroscope signal path ([0045]: a gyroscope), and detecting a cardiac signal of the subject under test ([0019]: RF sensor(s) 106 (which may be any form of RF emitter, including, for example, Wi-Fi), may be used to reflect a signal off of a person and used to detect various physiological statuses such as heartrate, respiration or other body status). Yet Chin does not explicitly teach that the motion signal is received from a gyroscope signal path. Chin further does not teach cancelling a vibration component of the response signal using the motion signal to produce a corrected response signal; and extracting a cardiac signal of the subject under test from the corrected response signal.  
However, in an analogous electromagnetic (EM) signal based heart rate sensing field of endeavor, Jarchi teaches:
receiving a motion signal from a gyroscope signal path (FIG.5: Shimmer 3 unit used for recording the PPG, low-noise acceleration, wide-range acceleration, and gyroscope data. (Top) the PPG sensor is glued to the main Shimmer unit to give a rigid connection and allow the motion recorded by the main Shimmer unit to accurately record the movement of the PPG sensor; and p.10, Appendix: a key benefit of the new database is that it includes both accelerometer and gyroscope measurements of motion recorded from the wrist); 
cancel a vibration component of the response signal using the motion signal from the gyroscope to produce a corrected response signal; and extract a cardiac signal of the subject under test from the corrected response signal (p.9, ¶-3: NaNs have been added in to the end of each signal to equalize the length; Table 3: the Actiwave has more samples and the Shimmer data is padded with NaNs at the end of record to equalize the lengths; and p.11, ¶-2: the adaptive filtering objective is to adaptively estimate a motion-free PPG signal by suppressing the signal components measured by the accelerometers and gyroscopes).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Chin employ such features associated with receiving a motion signal from a gyroscope signal path; cancelling a vibration component of the response signal using the motion signal to produce a corrected response signal; and extracting a cardiac signal of the subject under test from the corrected response signal as taught in Jarchi for the advantage of “the inclusion of gyroscopic information allows, for the first time, separation of acceleration due to gravity and acceleration due to true motion of the sensor. The improved motion information provided could assist in the development of algorithms with better PPG motion artifact removal performance”, suggested in Jarchi, p.1, Abstract.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Jarchi, as applied to claims 1 and 10, further in view of Itkin et al., US 2019/0250261 A1, hereinafter Itkin.

Claim 9. Chin and Jarchi combined teaches all the limitations of claim 1.
Neither Chin nor Jarchi teaches that the RF receive signal path comprises an RF antenna, an analog front end, and an analog to digital converter (ADC).  
However, in an analogous radio frequency device field of endeavor, Itkin teaches in FIGS. 1 and 2 that the RF device comprises
an RF antenna (16), an analog front end (25, 28), and an analog to digital converter (ADC) (211).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the RF device of Chin and Jarchi combined employ such a feature of comprising an RF antenna, an analog front end, and an analog to digital converter (ADC) as taught in Itkin as conventional RF device components in order for the RF device to function properly.

Claim 11. Chin and Jarchi combined teaches all the limitations of claim 10.
Neither Chin nor Jarchi teaches that the RF sensor further comprising an analog front end coupled to the RF transceiver and configured to receive, filter, and amplify an RF receive signal to provide an analog response signal.  
However, in an analogous radio frequency device field of endeavor, Itkin teaches in FIGS. 1 and 2 that the RF sensor comprises
an analog front end (28) coupled to the RF transceiver (11) and configured to receive, filter, and amplify an RF receive signal to provide an analog response signal ([0048]: the received signal is provided to analog frontend 28, which may provide filtering for the received signals, followed by a low-noise amplifier 29).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the RF sensor of Chin and Jarchi combined employ such a feature of comprising an analog front end coupled to the RF transceiver and configured to receive, filter, and amplify an RF receive signal to provide an analog response signal as taught in Itkin as conventional RF device components in order for the RF device to function properly.

Claim 12. Chin and Jarchi combined teaches all the limitations of claim 11.
Neither Chin nor Jarchi teaches that the RF sensor further comprising an analog to digital converter (ADC) coupled to the analog front end and configured to digitally convert the analog response signal to the response signal provided to the processing device.  
However, in an analogous radio frequency device field of endeavor, Itkin teaches in FIGS. 1 and 2 that the RF sensor comprises
an analog to digital converter (ADC) (211, 212) coupled to the analog front end (25, 28) and configured to digitally convert the analog response signal to the response signal provided to the processing device ([0050]: output signals from mixer circuit 210 are digitized by analog-to-digital converters 211, 212, filtered by digital front end 20 and output to the digital bus, for example to multiplexer 13 in FIG.1).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the RF sensor of Chin and Jarchi combined employ such a feature of comprising an analog to digital converter (ADC) coupled to the analog front end and configured to digitally convert the analog response signal to the response signal provided to the processing device as taught in Itkin as conventional RF device components in order for the RF device to function properly.

Allowable Subject Matter
Claims 6-7 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 set forth to the feature of “calibrating the adaptive equalizer with the vehicle operating and no human subject present to further equalize the gyroscope signal path to the RF receive signal path”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claim 8 set forth to the feature of “the adaptive equalizer digitally filters the motion signal from the gyroscope signal path using a set of tap weights trained with a learning algorithm”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claims 13 an 20 set forth to the feature of “apply a distortion to the motion signal matched to a receive path between an antenna coupled to the RF transceiver and the processing device”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claims 7, 14-17 and 21-22 are allowable by virtue of their dependency to an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793